—Proceeding pursuant to CPLR article 78 to review a determination of the Executive Director of the Town of Islip Housing Authority, dated December 11, 1996, which, after a hearing, terminated the petitioner’s assistance from the Section 8 Housing Assistance Program.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs or disbursements.
Following a hearing, the respondent Town of Islip Housing Authority determined that the petitioner committed two violations of 24 CFR 982.551 (b) (2) in that she misrepresented her family composition and misrepresented her income. Based upon our review of the record, we find the respondents’ determination to be supported by substantial evidence (see, Matter of Berenhaus v Ward, 70 NY2d 436, 443; 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 179). Thus, the determination must be sustained, regardless of whether a similar quantum of evidence is available to support a varying conclusion (see, Matter of Collins v Codd, 38 NY2d 269, 270).
We have considered the petitioner’s remaining contention and find it to be without merit. Copertino, J. P., Pizzuto, Santucci and Altman, JJ., concur.